UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2197


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AVON CARROLL,

                Claimant – Appellant,

          and

CURRENCY, $447,815.00 IN U.S.,

                Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:09-cv-00204-CCE-PTS)


Submitted:   March 19, 2012                 Decided:   March 28, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Avon Carroll, Appellant Pro Se.    Lynne P. Klauer, Assistant
United   States Attorney,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Avon Carroll appeals from the district court’s decree

and   judgment    directing        the    forfeiture      of    $447,815       in    United

States currency        in    the   United       States’    in   rem     action      seeking

forfeiture of the currency under 21 U.S.C.A. § 881(a)(6) (West

2006 & Supp. 2011) and 18 U.S.C.A. § 981(a)(1)(C) (West 2006 &

Supp. 2011).       Carroll argues that the district court erred in

adopting the recommendation of the magistrate judge and striking

his claim for the currency and his answer to the United States’

verified complaint.            We have reviewed the record and find no

reversible error.           Accordingly, we affirm for the reasons stated

by    the   district    court.           United    States       v.    Currency,      U.S.,

$447,815.00,      No.       1:09-cv-00204-CCE-PTS           (M.D.N.C.       Sept. 2        &

Sept. 7, 2011).         We     dispense     with    oral     argument     because        the

facts   and    legal    contentions        are    adequately         presented      in   the

materials     before    the     court     and     argument      would    not     aid     the

decisional process.

                                                                                 AFFIRMED




                                            2